Citation Nr: 1525042	
Decision Date: 06/11/15    Archive Date: 06/19/15

DOCKET NO.  13-28 211A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to nonservice-connected death pension benefits.

2.  Entitlement to basic eligibility for accrued benefits.

3.  Entitlement to service connection for the cause of the decedent's death.  


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel



INTRODUCTION

The decedent had service as a special Philippine Scout from May 1946 to January 1947.  Appellant is the decedent's surviving spouse.  

These matters come to the Board of Veterans' Appeals (Board) on appeal from a March 2012 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.  

Appellant requested a hearing at the RO, which was scheduled in July 2012.  Appellant, however, failed to report for her scheduled hearing.  

The current record before the Board consists of a paper claims file and an electronic file known as Virtual VA.  


FINDINGS OF FACT

1.  The decedent served as a special Philippine Scout from May 1946 to January 1947, with no other documented or alleged service.  

2.  At the time of his August [redacted], 2011, death, the decedent did not have any claims pending before VA.

3.  Decedent's death certificate lists the cause of death as cerebrovascular accident (stroke).  

4.  Appellant has not asserted that her husband had a stroke in service.  

5.  There is no competent evidence establishing an etiological relationship between cerebrovascular accident (stroke) and decedent's service.
CONCLUSIONS OF LAW

1.  The criteria for entitlement to nonservice-connected death pension benefits have not been met.  38 U.S.C.A. § 1541 (West 2014); 38 C.F.R. §§ 3.1, 3.2, 3.3, 3.6, 3.40 (2014).

2.  The criteria for basic eligibility to accrued benefits have not been met.  38 U.S.C.A. § 5121(a) (West 2014); 38 C.F.R. § 3.1000 (2014).

3.  The criteria for entitlement to service connection for the cause of the decedent's death have not been met.  38 U.S.C.A. §§ 1110, 1131, 1310, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.312 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Hupp v. Nicholson, 21 Vet. App. 342 (2007).

The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The notice and duty to assist provisions of 38 C.F.R. § 3.159 have no effect on an appeal where the law, and not the underlying facts or development of the facts are dispositive in a matter.  Manning v. Principi, 16 Vet. App. 534, 542-43 (2002).  In cases such as this involving the claims for entitlement to nonservice-connected death pension and basic eligibility for accrued benefits, where a claim cannot be substantiated because there is no legal basis for the claim, VA is not required to meet the duty to assist a claimant.  See Sabonis v. Brown, 6 Vet. App. 426 (1994); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); Mason v. Principi, 16 Vet. App. 129 (2002); see also VAOPGCPREC 5-2004.

The Board finds that the duty to notify was satisfied by a letter sent to the appellant in August 2012 with regard to the claim for service connection for the cause of the decedent's death.  While the Board acknowledges that the letter post-dates the initial unfavorable decision issued by the RO in March 2012, there is no prejudice to the appellant as this claim was readjudicated in a September 2013 statement of the case.  See Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (VA cured failure to afford statutory notice to claimant prior to initial rating decision by issuing notification letter after decision and readjudicating claim and notifying claimant of such readjudication in the statement of the case). 

The duty to assist was also met in this case as VA requested that the appellant provide authorization for the release of medical records from the provider or facility from which the decedent received treatment.  See undated RO letter; see also August 2012 RO letter.  Appellant did not provide a response, and instead indicated that her husband had never been hospitalized as he maintained good health.  See VA Form 21-4142 received October 2011.  In a September 2013 VA Form 21-0820, it was documented that appellant was not able to recall any condition that her husband had experienced during his service.  The Board notes at this juncture that the National Personnel Records Center (NPRC) indicated that the decedent's records were fire-related.  

The Board acknowledges that a medical opinion has not been obtained in relation to appellant's claim for service connection for the cause of the decedent's death, but finds that no opinion is needed in the absence of any competent evidence or assertion on appellant's behalf that the decedent had any disability that caused his death or that he had any disability that is etiologically related to his service.  

The record does not suggest the existence of additional, pertinent evidence that has not been obtained.  For the reasons set forth above, and given the facts of this case, the Board finds that no further notification or assistance is necessary, and deciding the appeal at this time is not prejudicial to the appellant.

Entitlement to nonservice-connected death pension benefits

The law authorizes the payment of a nonservice-connected disability pension to a Veteran of wartime service who has the requisite service and who is permanently and totally disabled.  38 U.S.C.A. §§ 1502, 1521.  In addition, the Secretary of VA shall pay a pension for a nonservice-connected death to the surviving spouse of each Veteran of a period of war who met the service requirements prescribed in 38 U.S.C.A. § 1521(j), or who at the time of death was receiving (or entitled to receive) compensation or retirement pay for a service-connected disability.  38 U.S.C.A. § 1541.

In order to establish basic eligibility for VA pension benefits, it is required, in part, that the individual in respect to whom pension is claimed be a Veteran who had active military, naval, or air service.  See 38 U.S.C.A. §§ 101(2), (24), 1521(a), (j); 38 C.F.R. §§ 3.1, 3.6.

The term Veteran is defined as a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable.  38 U.S.C.A. § 101(2).  Active military, naval, and air service includes active duty.  Active duty is defined as full-time duty in the Armed Forces.  38 C.F.R. § 3.6(a), (b).  The Armed Forces consists of the United States Army, Navy, Marine Corps, Air Force, and Coast Guard, including their Reserve components.  38 C.F.R. § 3.1.

In Quiban v. Veterans Administration, 928 F. 2d 1154 (1991), the United States Court of Appeals, District of Columbia Circuit (Court) discussed the history of Philippine World War II Veterans.  In particular, the Court commented that two months after the Japanese surrender, Congress passed the Armed Forces Voluntary Recruitment Act of 1945, one provision of which authorized the Secretary of War, with Philippine approval, to enlist fifty thousand new Philippine Scouts.  The New Scouts were to participate in the occupation of Japan and of lands now or formerly subject to Japan, and elsewhere in the Far East.  Id. at 1157.  The Court also noted that while the Old Philippine Scouts had always received full Veterans' benefits, the Philippine Army and the New Philippine Scouts had not been accorded equally advantageous treatment as a result of Congressional actions in 1946.  Quiban at 1157-58.

VA regulations provide that service in the "Regular Philippine Scouts" (except that described in paragraph (b) of this section) is included for pension, compensation, dependency and indemnity compensation, and burial allowance.  See 38 C.F.R. § 3.40(a).  Service of "Other Philippine Scouts," or persons enlisted under section 14, Pub. L. 190, 79th Congress (Act of October 6, 1945), is included for compensation and dependency and indemnity compensation.  See 38 C.F.R. § 3.40(b).  In other words, Philippine Scout service prior to the October 6, 1945, congressional act, or service as an Old Philippine Scout, was included for pension benefits, but service after the October 6, 1945, congressional act, or service as a New Philippine Scout, was not.  

In the present case, the decedent served as a special Philippine Scout from May 1946 to January 1947, with no other documented or alleged service.  See March 2009 affidavit; March 2009 VA Form 21-4138(CF); June 2010 statement from decedent; VA Form 21-526 received September 2011; September 2011 statement from appellant.  His service was clearly documented as after the October 6, 1946, congressional act, meaning his service was as a New Philippine Scout.  

There is no legal basis on which the appellant's claim for entitlement to nonservice-connected death pension benefits can be granted.  The decedent's recognized service as a New Philippine Scout falls into a service category which expressly has been excluded by VA regulation for the purpose of receiving VA nonservice-connected pension benefits.  As such, appellant is not entitled to VA nonservice-connected death pension benefits because such an award must be predicated upon the decedent's eligibility, which is lacking.  As the law, and not the evidence, is dispositive in this case, appellant's claim must be denied as a matter of law.  Sabonis, 6 Vet. App. at 430.

Entitlement to basic eligibility for accrued benefits

Periodic monetary benefits to which a Veteran was entitled at the time of death, under existing ratings or decisions, or based on evidence of record at the date of death (i.e., accrued benefits), and due and unpaid for a period not to exceed two years prior to the last date of entitlement, shall be paid to certain survivors, including the Veteran's surviving spouse, upon the Veteran's death.  38 U.S.C.A. § 5121 (West 2014); 38 C.F.R. § 3.1000(c) (2014).  An application for accrued benefits must be filed within one year after the date of a Veteran's death.  Id.  There is no basis for an accrued benefits claim unless the Veteran from whom the accrued benefits claim derives had a claim for VA benefits pending at the time of death.  See Jones v. West, 136 F.3d 1296, 1300 (Fed. Cir. 1998).

Review of the claims folder reveals that the decedent filed for and was awarded compensation from the Filipino Veterans Equity Compensation fund in April 2010.  Entitlement to nonservice-connected pension was denied in July 2010.  No claims were pending at the time of his August [redacted], 2011, death.  

Because there were no claims pending at the time of the decedent's death, the criteria for basic eligibility to accrued benefits have not been met.  As the law, and not the evidence, is dispositive in this case, appellant's claim must be denied as a matter of law.  Sabonis, 6 Vet. App. at 430.

Entitlement to service connection for the cause of the decedent's death

Dependency and Indemnity Compensation (DIC) may be awarded to a surviving spouse upon the service-connected death of the Veteran, with service connection determined according to the standards applicable to disability compensation.  38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. § 3.5(a) (2014).  As noted above, service of "Other Philippine Scouts," or persons enlisted under section 14, Pub. L. 190, 79th Congress (Act of October 6, 1945), is included for compensation and dependency and indemnity compensation.  See 38 C.F.R. § 3.40(b) (2014).  

A Veteran's death may be service connected if the death resulted from a disability incurred or aggravated in the line of duty in the active military, naval or air service.  38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. § 3.303(a) (2014).  The service-connected disability may be either the principal or a contributory cause of death.  38 C.F.R. § 3.312(a) (2014).  A disability is the principal cause of death if it was the immediate or underlying cause of death, or was etiologically related to the death.  38 C.F.R. § 3.312(b) (2014).  A disability is a contributory cause of death if it contributed substantially or materially to the cause of death, combined to cause death, aided or lent assistance to producing death.  38 C.F.R. § 3.312(c) (2014). 

Service connection will be granted if the evidence shows that a disease or injury resulting in current disability was incurred during active service or, if pre-existing, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).  Service connection may be granted for a disability diagnosed after discharge when all the evidence establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d) (2014). 

The appellant has not presented any arguments in support of her claim that she is entitled to service connection for the cause of the decedent's death.  See VA Forms 21-534 received November 2011 and July 2012; October 2013 VA Form 9.  In a September 2013 VA Form 21-0820, it was documented that appellant was not able to recall any condition that her husband had experienced during his service.  

The decedent died in August 2011 at the age of 85, more than six decades after his service as a special Philippine Scout.  As indicated in the death certificate, the cause of death was cerebrovascular accident (stroke).

The preponderance of the evidence of record does not support the claim for service connection for the cause of the decedent's death.  The Board acknowledges that the decedent's service treatment records are not available.  Appellant has not asserted, however, that her husband had a stroke in service.  Rather, she has indicated that she did not recall any condition that her husband may have experienced in service.  In addition to the foregoing, there is no post-service medical evidence of record, appellant has not provided an authorization for the release of any medical records, and appellant has indicated that her husband was never hospitalized as he maintained good health.  See VA Form 21-4142 received October 2011.  As such, there is no competent evidence establishing an etiological relationship between cerebrovascular accident (stroke) and decedent's service.

For these reasons, service connection for the cause of the decedent's death is not warranted.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014).


ORDER

Entitlement to nonservice-connected death pension benefits is denied.  

Basic eligibility for accrued benefits is denied.

Service connection for the cause of decedent's death is denied.  



____________________________________________
KATHLEEN K. GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


